Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant filed an amendment on 4/12/21. Claims 1-18 were pending. Applicant has canceled non-elected claims 19 and 20. Applicant has amended all claims and canceled claim 15, thus claims 1-14 and 16-18 are pending. After careful consideration of the applicant arguments and amendments the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 13, 14, 16, and by virtue of dependency on a rejected claim, 2-12,17-18 
112(a)- “transaction system” as amended is literally supported but, not explicitly defined to be a specific system. The examiner interprets this system to be a payment type system. “client system” is likewise unclear, ie what is “client system” other than as literally disclosed in the specification.
In the spec. 0018 “client system includes but is not limited to, a web browser, ewallet or other application configured to communicate with a merchant”   Thus, the open ended nature of the support is ambiguous in that any element that can communicate with a merchant might meet the criteria.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent to Shastry 10223730 in view of in view of US Patent Publication to Evans 20140279474

As per claim 1 Shastry discloses; A payment system comprising: 
a distributed system including a merchant system Shastry(col. 10 lines 25-30, (server)
and a transaction system communicatively coupled to one another by way of a communication network, 
the distributed system configured to: receive, by said merchant system, Shastry(col. 10 lines 25-30, (server) a request for a purchase from a client system to complete a sales transaction; 
col(14. Lines 50-55, col. 17 lines 5-10) in response to said request for said purchase, request, by said merchant system (col. 17, col 25 lines 15-25) to said client system; 
col. 17 lines 30-40) Shastry does not explicitly disclose what Evan’s teaches,
from said transaction system, a code for display (0083,)
in response to said request for said code, 
generate, by said transaction system, said code 
Evans(fig. 1 C) based on information about said sales transaction to incorporate said information about said sales transaction;  (col. 13, 14, information is rather general)
transmit, by said transaction system, (0083)
said code to said merchant system by way of said communication network; and display, by said merchant system, said code to said client system.
Evans (0020) The motivation for the combination is to create a more flexible payment solution (0004)

As per claim 2 Shastry discloses;  The payment system of claim 1, wherein said request for said code is in a JavaScript object notation format.
Shastry(col. 75 lines 15-25 javascript for a sales transaction)  

As per claim 3, Shastry discloses;  The payment system of claim 2, wherein said request for said code includes one or more of any of the following: a type of code requested, a product name, a description, a stock keeping unit, a total number of products, a unit price, a total price, purchase data and time, and an expiration date and time.  Shastry(col. 80 contains expiration date and others but, only one is required ) 

As per claim 4, Shastry discloses; The system payment of claim 1, wherein said request for said code is received over a secure socket layer.  Shastry(col. 85 lines 15-20 teaches this)

As per claim 5, Shastry discloses;
The payment system of claim 1, wherein said request for said code includes a hypertext transfer protocol header.  Shastry(col. 75 lines 15-25)

As per claim 6 Shastry discloses; The payment system of claim 1, wherein said request for said code includes a signature.  
Shastry(col. 78 line 30, a signature)

As per claim 7 Shastry discloses;
The payment system of claim 6, wherein said signature is generated using a public key.  
Shastry(col. 78 line 31, a public key)

As per claim 8, Shastry discloses The payment system of claim 6, further comprising an authentication system configured to validate said signature.  
Shastry(col. 73 lines 1-26 discloses both authentication and signatures)

As per claim 9 Shastry discloses; The payment system of claim 8, wherein said payment system is further configured to receive a status notification from a payment application on said client system; and in response to said status notification, generate a payment notification to confirm payment from said payment application.  Shastry(col. 50 lines 30-32 notification for purchases and transaction receipt)

As per claim 10 Shastry discloses; The payment system of claim 9, wherein said status notification includes an authorization code from said payment application.  
Shastry(col. 67 describes authorization, col. 70 as well)

As per claim 11 Shastry does not disclose what Evans teaches; The payment system of claim 10, wherein said payment notification is based on said authorization code.  Evans  (00050) The motivation would be the same as provided for claim 1. 

As per claim 12, Shastry discloses, The payment system of claim 9, wherein said authentication system is configured to use a private key corresponding to said public key to validate said signature.  
Shastry (col. 73 lines 1-10 facilitate secure digital signature transactions)


As per claim 13 Shastry discloses The payment system of claim 1, wherein: said distributed system comprises a merchant system communicatively coupled to said client system by way of a communication network; and said merchant system receives said request for said purchase from said client system by way of said communication network.  
Shastry(col. 83 make purchases by way of computer network)


14. the payment system of claim 13 wherein: said transaction system is communicatively coupled to said client system by way of said communication network. Col (69 lines 40-45)

As per claim 16 Shastry discloses; The payment system of claim 14, wherein: said transaction 
system is configured to receive a status notification from said client system by way of said communication network and transmit, in response to the status notification, a payment notification to said merchant system by way of said communication network.  
Shastry (col. 52 lines 55-65 status notification)

As per claim 17 Shastry discloses;
The payment system of claim 16, wherein: said merchant system is configured to receive said payment notification from said transaction system and a payment for said sales transaction from said client system by way of said communication network.  
Shastry (col. 17 the consumer can visit the merchant and make a purchase, and receive a confirmation after making payment) 

As per claim 18 Shastry discloses; The payment system of claim 1, wherein said transaction system is further configured to: receive a request to register said merchant system, said request to register including information about said merchant system;  - 20 -validate said information included in said request to register; receive a selection of a payment application as being accepted by said merchant system; activate said merchant system, said activation of said merchant system including said transaction system sending, to said merchant system, application program interface credentials and a certificate for signing transmissions between said merchant system and said transaction system.  
Shastry(fig. 25 appears to teach a process where a wallet can make a transaction based on credentials and registration etc., with a merchant)


Response to Arguments
Applicant filed an amendment on 4/12/21. Claims 1-18 were pending  
 Applicant has canceled non-elected claims 19 and 20. Applicant has amended all claims and canceled claim 15, thus claims 1-14 and 16-18 are pending. 
After careful consideration of the applicant arguments and amendments the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections - 35 U.S.C. § 103: 
Claims 1-18 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 
No. 10,223,730 ("Shastry") in view of U.S. Patent Application Publication No. 2015/0073907 
("Purves"). 

In contrast, the combination of Shastry and Purves fails to teach or suggest 
elements recited in claim 1. 
For example, as discussed during the interview and for at least the reasons described below, the combination of Shastry and Purves fails to disclose a distributed system configured to 

"in response to said request for said purchase, request, by said merchant system from said transaction system, a code for display to said client system; in response to said request for said code, generate, by said transaction system, said code based on information about said sales transaction to incorporate said information about said sales transaction; transmit, by said transaction system, said code to said merchant system by way of said communication network," 



Shastry describes store injection search ("SIS") systems and methods for transforming aggregated automated shopping lists and user location data into automated shopping item availability messages and merchant location navigation responses. 

Shastry, Abstract. For example, Shastry discloses an SIS system that matches items from a user's automated shopping list to inventory items at a merchant location and notifies the user when items on the shopping list are available for purchase and/or if the user is located within range of the merchant location. See, e.g., Shastry, col. 4, lines 49-60. 

Most of the description is Shastry is directed to SIS concepts such as these, which are not relevant to the subject matter of claim 1. 

However, as discussed during the interview, Shastry contains some description related to processing a transaction between a merchant and a consumer. 

For example, Shastry describes a merchant 1935 having a smart shopping cart 1901 that broadcasts a connection signal so that a user 1923 may connect an electronic device 1904 to smart shopping cart 1901. See, e.g., Shastry, col. 46, lines 49-62. Shastry describes two ways to process a transaction between merchant 1935 
 
and user 1923 in response to user 1923 providing a request to confirm a checkout 1932 (see element 20 of FIG. 19B) of items added to smart shopping cart 1901. See, e.g., Shastry, col. 50, lines 5-35. 

In the first way, smart shopping cart 1901 of Shastry generates a checkout code 1933 (see element 21a of FIG. 19B) that user 1923 may use to initiate a snap purchase using electronic device 1904. Id. In the second way, instead of smart shopping cart 1901 generating a checkout code, the smart shopping cart 1901 generates and sends a shopping cart checkout request 1034 directly to merchant 1935 (see element 21b of FIG. 19B). See, e.g., Shastry, col. 50, lines 32-34. Merchant 1935 processes the checkout transaction 1937 (see element 22b of FIG. 19B) and provides a transaction receipt 1939 to electronic device 1904 of user 1923 (see element 23b of FIG. 19B). See, e.g., Shastry, col. 51, lines 16-19. 

However, neither way of processing a transaction between merchant 1935 and user 1923, as disclosed in Shastry, teaches or suggests each and every feature recited in claim 1. 

For instance, there is no teaching or suggestion in Shastry of merchant 1935 or smart shopping cart 1901 providing, to another entity by way of a communication network, a request for a code to complete a sales transaction.
Moreover, there is no teaching or suggestion in Shastry of another entity, which is communicatively coupled to merchant 1935 or smart shopping cart 1901 by way of the communication network, receiving a request for a code to complete a sales transaction, and in response to the request, generating the code and transmitting the code to merchant 1935 or smart shopping cart 1901 by way of the communication network. Accordingly, Shastry fails to teach or suggest a distributed system configured to "in response to said request for said purchase, request, by said merchant system from said transaction system, a code for display to said client system; in response to said request for said code, generate, by said transaction system, said code based on information about said sales transaction to incorporate said information about said sales transaction; transmit, by said transaction system, said code to said merchant system by way of said communication network," as recited in amended independent claim 1. 

Purves does not cure the above-described deficiencies of Shastry. Purves generally 
describes using QR codes to facilitate a user making a payment using a virtual wallet app. See, e.g., Purves, para. [0125]. However, as discussed during the interview, Purves indicates that a wearable intelligent vision device ("WIVD") 130 that is worn on a user's head generates a QR code 126 for making a payment to a recipient of the payment. See, e.g., Purves, para. [0099]. The user's WVID 130 projects QR code 126 onto a surface for a recipient of the payment to scan or capture. Id. As such, QR code 126 in Purves is generated by a device of the user, not an entity that is equivalent to the "transaction system" recited in independent claim 1. Hence, the QR code of Purves is not equivalent to the "code" recited in independent claim 1. 

Moreover, the flow of QR code 126 in Purves goes from WIVD 130 of the user making the payment to the recipient (e.g., the merchant) and onward, which, as discussed during the interview, is opposite to the flow of the "code" recited in claim 1. That is, according to claim 1, the "code" is transmitted "by said transaction system ... to said merchant system by way of said communication network" and then is displayed "by said merchant ... to said client system." 

Accordingly, because the combination of Shastry and Purves fails to disclose, teach, or suggest each and every feature of independent claim 1, the combination of Shastry and Purves is not sufficient to establish a prima facie obviousness rejection of claim 1. 



Here the applicant argument may be moot in view of newly asserted Evans. However, it is noted that while the examiner conducted an extensive review of the application, terms such as  “client system” and transaction system are found to be broad, and in the case of client systems “unlimited”.

Applicant main argument is directed to “transaction system” and in part “client system” and “code”. However as pointed out above, “client system” system is not limited…. It could be a web browser, ewallet or application. The amended argued “transaction system” is essentially non-supported such that it’s hard to pinpoint the method of the code being transmitted.

However, the examiner provided Evans as a reference that appears to better address the amended subject matter in view of the limited support.

Dependent claims are argued by virtue of dependency only.












Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698